     Case 3:20-cv-00998-BAS-JLB Document 19 Filed 03/04/21 PageID.541 Page 1 of 14



 1
 2
 3
 4
 5
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11
12    ASHTON FORBES,                                          Case No. 20-cv-00998-BAS-JLB
13                                         Plaintiff,
                                                              ORDER GRANTING DEFENDANTS’
14           v.                                               MOTIONS TO DISMISS
                                                              (ECF Nos. 11, 12)
15    COUNTY OF SAN DIEGO; GAVIN
      NEWSOM, in his official capacity as the
16
      Governor of California; TOMÁS J.
17    ARAGÓN, in his official capacity as the
      State Public Health Officer,
18
                                        Defendants.
19
20          Plaintiff Ashton Forbes brings this action against the County of San Diego, the
21   Governor of California, and California’s Public Health Officer 1 to challenge the face mask
22   requirements imposed during the COVID-19 pandemic. The County moves to dismiss
23   Plaintiff’s action under Federal Rule of Civil Procedure 12(b)(6).                    (ECF No. 11.)
24   California’s Governor and its Public Health Officer (collectively, the “State”) similarly
25   move to dismiss the action. (ECF No. 12.) Plaintiff opposes. (ECF No. 13.)
26
27
            1
              The Court substitutes Tomás J. Aragón in place of the former official, Sonia Y. Angell. See Fed.
28   R. Civ. P. 25(d).

                                                        -1-
                                                                                                     20cv0998
     Case 3:20-cv-00998-BAS-JLB Document 19 Filed 03/04/21 PageID.542 Page 2 of 14



 1          The Court finds these motions suitable for determination on the papers submitted
 2   and without oral argument. See Fed. R. Civ. P. 78(b); Civ. L.R. 7.1(d). For the following
 3   reasons, the Court GRANTS the County’s and State’s motions.
 4   I.     BACKGROUND
 5          As part of the State’s response to the COVID-19 pandemic, the California
 6   Department of Public Health issued Guidance for the Use of Face Coverings (“Mask
 7   Rules”). The Mask Rules recite:
 8                 The risk for COVID-19 exposure and infection remains and will
            continue to be in our midst for the foreseeable next several months. Since
 9
            the start of the pandemic, we have learned a lot about COVID-19
10          transmission, most notably that there are a large proportion of people who are
            infected but are asymptomatic or pre-symptomatic, and they play an important
11
            part in community spread. The use of face coverings by everyone can limit
12          the release of infected droplets when talking, coughing, sneezing, singing,
            exercising, shouting, or other forms of increased respiration, and they can also
13
            reinforce physical distancing by signaling the need to remain apart. In
14          addition, increasing evidence also demonstrates a cloth face covering or mask
            also offers some protection to the wearer, too.
15
16                 The purpose of this guidance is to provide information about when face
            coverings are required. It mandates that face coverings be worn state-wide at
17          all times when outside of the home, unless one or more of the exceptions
18          outlined below apply.

19   (Mask Rules, ECF No. 17.2) The mask exceptions include “[p]ersons who are outdoors
20   and maintaining at least 6 feet of social distancing from others not in their household” and
21   those “who are working in an office or in a room alone.” (Id.) In addition, certain
22   individuals are exempt altogether, including children under two and people “with a medical
23   condition, mental health condition, or disability that prevents wearing a face covering.”
24   (Id.) The County has incorporated the Mask Rules into its Public Health Order regarding
25
26          2
               Plaintiff’s pleading challenges the mask mandate issued on June 18, 2020. (Second Am. Compl.
     (“SAC”) ¶ 12, ECF No. 7.) California issued the revised Mask Rules on November 16, 2020. (ECF No.
27   17.) As a practical matter, both the June and November Mask Rules require individuals to wear masks in
     the circumstances that Plaintiff challenges. Hence, the Court considers Plaintiff’s allegations in light of
28   the revised Mask Rules.

                                                        -2-
                                                                                                       20cv0998
     Case 3:20-cv-00998-BAS-JLB Document 19 Filed 03/04/21 PageID.543 Page 3 of 14



 1   the COVID-19 pandemic. (ECF No. 18; see also SAC ¶¶ 9–10 (mentioning the County’s
 2   prior health orders).)
 3         “Plaintiff is a healthy individual.” (SAC ¶ 14.) His case challenging the Mask Rules
 4   relies on two contentions. First, citing statements and conclusions from various sources,
 5   Plaintiff claims that the spread of the virus by asymptomatic carriers “is statistically
 6   insignificant.” (Id. ¶ 40; see also id. ¶¶ 23–32.) Second, similarly citing a collection of
 7   statements and articles, Plaintiff alleges “the science and data do not support the use of
 8   masks to stop the spread of COVID-19.” (Id. ¶ 40; see also id. ¶¶ 33–40.) Therefore,
 9   Plaintiff alleges Defendants’ requirement that “healthy individuals . . . wear facial
10   coverings is not reasonably necessary or narrowly tailored to accomplish [their] purported
11   goal of stopping the spread of COVID-19.” (Id. ¶ 40.) Based on these allegations, Plaintiff
12   brings five claims against Defendants, including for violations of California’s police power
13   and his constitutional rights to privacy and travel. (Id. ¶¶ 41–85.) The County and State
14   move to dismiss every claim.
15   II.   LEGAL STANDARD
16         A motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil
17   Procedure tests the legal sufficiency of the claims asserted in the complaint. Fed. R. Civ.
18   P. 12(b)(6); Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). The court must accept
19   all factual allegations pleaded in the complaint as true and must construe them and draw
20   all reasonable inferences from them in favor of the non-moving party. Cahill v. Liberty
21   Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996). To avoid a Rule 12(b)(6) dismissal, a
22   complaint need not contain detailed factual allegations; rather, it must plead “enough facts
23   to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
24   544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content
25   that allows the court to draw the reasonable inference that the defendant is liable for the
26   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550
27   U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a
28

                                                  -3-
                                                                                            20cv0998
     Case 3:20-cv-00998-BAS-JLB Document 19 Filed 03/04/21 PageID.544 Page 4 of 14



 1   defendant’s liability, it ‘stops short of the line between possibility and plausibility of
 2   entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).
 3          “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’
 4   requires more than labels and conclusions, and a formulaic recitation of the elements of a
 5   cause of action will not do.” Twombly, 550 U.S. at 555 (alteration in original) (quoting
 6   Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court need not accept “legal conclusions”
 7   as true. Iqbal, 556 U.S. at 678. Despite the deference the court must pay to the plaintiff’s
 8   allegations, it is not proper for the court to assume that “the [plaintiff] can prove facts that
 9   it has not alleged or that the defendants have violated the . . . law[] in ways that have not
10   been alleged.” Assoc. Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters,
11   459 U.S. 519, 526 (1983).
12          As a general rule, a court freely grants leave to amend a complaint that has been
13   dismissed. Fed. R. Civ. P. 15(a); Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806
14   F.2d 1393, 1401 (9th Cir. 1986). However, leave to amend may be denied when “the court
15   determines that the allegation of other facts consistent with the challenged pleading could
16   not possibly cure the deficiency.” Schreiber Distrib. Co., 806 F.2d at 1401 (citing Bonanno
17   v. Thomas, 309 F.2d 320, 322 (9th Cir. 1962)).
18   III.   ANALYSIS
19          A.    Police Power
20          Plaintiff’s first claim alleges California’s Mask Rules exceed its “police power”
21   because “the existing conditions do not warrant a facial covering to prevent the spread of
22   COVID-19.” (SAC ¶ 50.) The State argues no such constitutional claim exists. (State’s
23   Mot. 11:24–12:13.) The Court agrees.
24          “The powers not delegated to the United States by the Constitution . . . are reserved
25   to the States respectively, or to the people.” U.S. Const. amend. 10. This reservation
26   includes a state’s police power. The Supreme Court explained:
27   //
28   //

                                                   -4-
                                                                                             20cv0998
     Case 3:20-cv-00998-BAS-JLB Document 19 Filed 03/04/21 PageID.545 Page 5 of 14



 1         The Federal Government has expanded dramatically over the past two
           centuries, but it still must show that a constitutional grant of power authorizes
 2
           each of its actions.
 3
           The same does not apply to the States, because the Constitution is not the
 4
           source of their power. The Constitution may restrict state governments—as
 5         it does, for example, by forbidding them to deny any person the equal
           protection of the laws. But where such prohibitions do not apply, state
 6
           governments do not need constitutional authorization to act. The States thus
 7         can and do perform many of the vital functions of modern government—
           punishing street crime, running public schools, and zoning property for
 8
           development, to name but a few—even though the Constitution’s text
 9         does not authorize any government to do so. Our cases refer to this general
           power of governing, possessed by the States but not by the Federal
10
           Government, as the “police power.”
11
12   Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 535–36 (2012) (citations omitted).
13         Accordingly, there is no claim for violation of a state’s police power under the
14   Constitution. A plaintiff must base his or her claim on one of the Constitution’s restrictions
15   on state governments. See id.; see also Bimber’s Delwood, Inc. v. James, No. 20-CV-
16   1043S, ---F. Supp. 3d ---, 2020 WL 6158612, at *18 (W.D.N.Y. Oct. 21, 2020) (rejecting
17   plaintiffs’ attempt to challenge COVID-19 restrictions under Ninth and Tenth
18   Amendments). And the statute Plaintiff invokes—42 U.S.C. § 1983—is not a source of
19   substantive rights. Gonzaga Univ. v. Doe, 536 U.S. 273, 285 (2002). It is a mechanism
20   for vindicating rights otherwise protected by the Constitution and federal law.            Id.
21   Therefore, to the extent Plaintiff attempts to plead a claim under 42 U.S.C. § 1983 for
22   violation of California’s police power (SAC ¶¶ 41–53), the Court dismisses this claim
23   without leave to amend. See Gonzalez v. Planned Parenthood, 759 F.3d 1112, 1116 (9th
24   Cir. 2014) (“Futility of amendment can, by itself, justify the denial of . . . leave to
25   amend.”).
26         B.     Substantive Due Process
27         The State suggests the Court can also construe Plaintiff’s first cause of action as
28   raising a substantive due process claim. (State’s Mot. 15:17–15:4; accord County’s Mot.

                                                  -5-
                                                                                           20cv0998
     Case 3:20-cv-00998-BAS-JLB Document 19 Filed 03/04/21 PageID.546 Page 6 of 14



 1   14:4–15:22.) Plaintiff cites to the Fourteenth Amendment’s Due Process Clause while
 2   discussing California’s police power and various state law cases. (SAC ¶ 43.) The Court
 3   thus will consider whether he pleads a cognizable substantive due process claim.
 4          Jacobson v. Massachusetts. The Court first considers what framework applies to
 5   Plaintiff’s substantive due process claim.          The State and County argue the correct
 6   framework is the deferential standard found in Jacobson v. Massachusetts, 197 U.S. 11, 29
 7   (1905).    In Jacobson, the Supreme Court upheld a Massachusetts statute regarding
 8   mandatory vaccination. 197 U.S. at 12. The Court recognized that laws protecting the
 9   public health “when endangered by epidemics of disease” fall within a state’s broad police
10   power. Id. at 24–25, 37. Jacobson indicates these laws should survive constitutional
11   scrutiny so long as they have a “real or substantial relation to” protecting the public health
12   and the regulations are not “beyond all question, a plain, palpable invasion of rights secured
13   by [ ] fundamental law.” See id. at 31.
14          Since the COVID-19 pandemic began, various courts have invoked Jacobson to
15   apply a deferential standard of review to claims challenging restrictions on abortion,
16   churches, businesses, and other matters. 3 This approach has its fair share of critics,
17   particularly in the Free Exercise Clause context. See Roman Catholic Diocese of Brooklyn
18   v. Cuomo, 141 S. Ct. 63, 70 (2020) (Gorsuch, J., concurring) (“Jacobson hardly supports
19   cutting the Constitution loose during a pandemic. That decision involved an entirely
20   different mode of analysis, an entirely different right, and an entirely different kind of
21   restriction.”); Agudath Israel of Am. v. Cuomo, 983 F.3d 620, 635 (2d Cir. 2020) (reasoning
22   Jacobson should not be relied upon “for the notion that courts should defer to the executive
23
            3
               See, e.g., In re Abbott, 954 F.3d 772, 784–87 (5th Cir. 2020) (abortion-related challenge to
24   executive order postponing certain surgeries and procedures), vacated and ordered dismissed as moot,
25   2021 WL 231539 (U.S. Jan. 25, 2021); In re Rutledge, 956 F.3d 1018, 1028 (8th Cir. 2020) (same); Gish
     v. Newsom, No. EDCV 20-755 JGB (KKx), 2020 WL 1979970, at *4–5 (C.D. Cal. Apr. 23, 2020)
26   (challenge concerning free exercise of religion); Six v. Newsom, 462 F. Supp. 3d 1060, 1066 (C.D. Cal.
     2020) (challenges concerning travel, weddings, free association, and employment); Page v. Cuomo, 478
27   F. Supp. 3d 355, 364–369 (N.D.N.Y. 2020) (challenge to fourteen-day self-quarantine requirement);
     Luke’s Catering Serv., LLC v. Cuomo, No. 20-CV-1086S, --- F. Supp. 3d. ---, 2020 WL 5425008, at *8–
28   13 (W.D.N.Y. Sept. 10, 2020) (catering businesses’ challenge to restrictions on gatherings).

                                                     -6-
                                                                                                  20cv0998
     Case 3:20-cv-00998-BAS-JLB Document 19 Filed 03/04/21 PageID.547 Page 7 of 14



 1   in the face of the COVID-19 pandemic”). That said, because the Supreme Court has not
 2   overruled Jacobson, courts have continued to apply the decision. See, e.g., Hopkins
 3   Hawley LLC v. Cuomo, No. 20-CV-10932 (PAC), 2021 WL 465437, at *3–6 (S.D.N.Y.
 4   Feb. 9, 2021); Tandon v. Newsom, No. 20-CV-07108-LHK, 2021 WL 411375, at *16–19
 5   (N.D. Cal. Feb. 5, 2021); Delaney v. Baker, No. CV 20-11154-WGY, 2021 WL 42340, at
 6   *13–14 (D. Mass. Jan. 6, 2021). Moreover, this case does not involve the Free Exercise
 7   Clause. Because Jacobson remains good law, the Court will apply it to Plaintiff’s
 8   substantive due process claim.
 9          Under Jacobson, the Mask Rules survive scrutiny unless: (A) the rules have no real
10   or substantial relation to public health, or (B) the rules are “beyond all question, a plain,
11   palpable invasion of rights secured by [ ] fundamental law.” See 197 U.S. at 37. As
12   mentioned above, in issuing the Mask Rules, the State explained that:
13
            Since the start of the pandemic, we have learned a lot about COVID-19
14          transmission, most notably that there are a large proportion of people who are
            infected but are asymptomatic or pre-symptomatic, and they play an important
15
            part in community spread. The use of face coverings by everyone can limit
16          the release of infected droplets when talking, coughing, sneezing, singing,
            exercising, shouting, or other forms of increased respiration, and they can also
17
            reinforce physical distancing by signaling the need to remain apart. In
18          addition, increasing evidence also demonstrates a cloth face covering or mask
            also offers some protection to the wearer, too.
19
20   (Mask Rules 1.)
21          Plaintiff does not plausibly plead that the Mask Rules have no real or substantial
22   relation to public health. The Court accepts almost all Plaintiff’s factual allegations as
23   true.4 When construed in his favor, these allegations provide there is a dispute over the
24
            4
25             The Court is not required to “accept as true allegations that contradict matters properly subject
     to judicial notice.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). In support of his
26   claims, Plaintiff cites to statements made by the CDC and others, including a February 2020 tweet that
     the “CDC does not currently recommend the use of facemasks to help prevent” COVID-19. (SAC ¶ 35.)
27   The State asks the Court to take judicial notice of the CDC’s press release that shows the agency now
     recommends mask usage. (ECF No. 12-2, Ex. 8.) The Court grants the request. Although statements in
28   the press release regarding masks’ effectiveness may be subject to dispute, the fact that the CDC now

                                                        -7-
                                                                                                       20cv0998
     Case 3:20-cv-00998-BAS-JLB Document 19 Filed 03/04/21 PageID.548 Page 8 of 14



 1   need for masks to prevent asymptomatic spread of COVID-19 and doubts as to masks’
 2   effectiveness. Plaintiff’s complaint does not address the other benefit of masks cited by
 3   the State in its Mask Rules—that “they can also reinforce physical distancing by signaling
 4   the need to remain apart.” (Id.) Regardless, however, Jacobson forbids the type of second-
 5   guessing that Plaintiff’s complaint seeks in the context of a public health emergency. See
 6   197 U.S. at 30 (“It is no part of the function of a court or a jury to determine which one of
 7   two modes was likely to be the most effective for the protection of the public against
 8   disease.”). And Plaintiff’s allegations do not plausibly state the Mask Rules lack a real or
 9   substantial relation to public health under Jacobson.
10         Nor does Plaintiff’s pleading plausibly allege the Mask Rules are “beyond all
11   question, a    plain, palpable invasion        of   rights   secured   by   []   fundamental
12   law.” See Jacobson, 197 U.S. at 37. “The substantive component of the Due Process
13   Clause forbids the government from depriving a person of life, liberty, or property in such
14   a way that . . . interferes with rights implicit in the concept of ordered liberty.” Engquist
15   v. Oregon Dep’t of Agric., 478 F.3d 985, 996 (9th Cir. 2007) (quotation omitted). As the
16   Ninth Circuit explained, “[s]ubstantive due process has . . . been largely confined to
17   protecting fundamental liberty interests such as marriage, procreation, contraception,
18   family relationships, child rearing, education and a person’s bodily integrity, which are
19   ‘deeply rooted in this Nation’s history and tradition.’” Franceschi v. Yee, 887 F.3d 927,
20   937 (9th Cir. 2018) (quoting Moore v. East Cleveland, 431 U.S. 494, 503 (1977)).
21         Plaintiff’s first claim does not identify a fundamental liberty interest protected by
22   the substantive component of the Due Process Clause. Other cases involving COVID-19
23   restrictions have considered whether the pursuit of one’s profession, the right to marry, and
24   other concerns are fundamental liberty interests that fall under Jacobson’s test. See, e.g.,
25   Tandon v. Newsom, No. 20-CV-07108-LHK, 2021 WL 411375, at *16 (N.D. Cal. Feb. 5,
26   2021); Six, 462 F. Supp. 3d at 1070–72. Here, Plaintiff’s first claim concerns only whether
27
     recommends mask usage is not subject to reasonable dispute. See DeHoog v. Anheuser-Busch InBev
28   SA/NV, 899 F.3d 758, 762 n.5 (9th Cir. 2018).

                                                  -8-
                                                                                           20cv0998
     Case 3:20-cv-00998-BAS-JLB Document 19 Filed 03/04/21 PageID.549 Page 9 of 14



 1   he must wear a mask during the pandemic as a healthy individual. He does not plausibly
 2   allege that this interest is “deeply rooted in this Nation’s history and tradition.” See
 3   Franceschi, 887 F.3d at 937. And as the Supreme Court noted,
 4         in every well-ordered society charged with the duty of conserving the safety
           of its members the rights of the individual in respect of his liberty may at
 5
           times, under the pressure of great dangers, be subjected to such restraint, to be
 6         enforced by reasonable regulations, as the safety of the general public may
           demand.
 7
 8    Jacobson, 197 U.S. at 29. Consequently, Plaintiff fails to state a substantive due process
 9   claim under Jacobson.
10         Rational Basis Review. In addition, even if Jacobson did not apply, the Court would
11   apply traditional rational basis review to this claim. “Substantive due process ‘forbids the
12   government from depriving a person of life, liberty, or property in such a way that ‘shocks
13   the conscience’ or ‘interferes with the rights implicit in the concept of ordered liberty.’”
14   Corales v. Bennett, 567 F.3d 554, 568 (9th Cir. 2009) (quoting Nunez v. City of Los
15   Angeles, 147 F.3d 867, 871 (9th Cir. 1998)). Plaintiff does not plausibly state the Mask
16   Rules shock the conscience. Cf. Rochin v. California, 342 U.S. 165, 172 (1952) (reasoning
17   officers’ forcible pumping of suspect’s stomach for morphine capsules shocked the
18   conscience).
19         Moreover, because Plaintiff does not identify a fundamental right underpinning his
20   substantive due process claim, the Mask Rules survive scrutiny “so long as they are
21   ‘rationally related to legitimate government interests.’” Stormans, Inc. v. Wiesman, 794
22   F.3d 1064, 1085 (9th Cir. 2015) (quoting Washington v. Glucksberg, 521 U.S. 702, 728
23   (1997)). “Rational basis review is highly deferential to the government, allowing any
24   conceivable rational basis to suffice.” Erotic Serv. Provider Legal Educ. & Research
25   Project v. Gascon, 880 F.3d 450, 457 (9th Cir.), amended, 881 F.3d 792 (9th Cir. 2018).
26   Under this test, the Mask Rules are “not subject to courtroom fact-finding and may be based
27   on rational speculation unsupported by evidence or empirical data.” See F.C.C. v. Beach
28   Commc’ns, Inc., 508 U.S. 307, 315 (1993).

                                                 -9-
                                                                                           20cv0998
     Case 3:20-cv-00998-BAS-JLB Document 19 Filed 03/04/21 PageID.550 Page 10 of 14



 1          Plaintiff’s first claim does not plausibly plead that the Mask Rules lack any rational
 2    basis. His contentions disputing the scientific basis for the Mask Rules are simply not
 3    enough to state a plausible clam that the rules are not rationally related to a legitimate
 4    government interest. See, e.g., Hopkins Hawley LLC v. Cuomo, No. 20-CV-10932 (PAC),
 5    2021 WL 465437, at *7 (S.D.N.Y. Feb. 9, 2021) (reasoning plaintiffs averments that
 6    COVID-19 policy “went against the grain of scientific proof” did not satisfy the high bar
 7    for rational basis review). At minimum, “rational speculation” could support the use of
 8    masks to reinforce physical distancing and limit the spread of infected droplets during a
 9    pandemic. See Beach Commc’ns, 508 U.S. at 315.
10          Accordingly, to the extent Plaintiff’s first cause of action raises a substantive due
11    process claim, the Court dismisses the claim. The Court is doubtful that Plaintiff can state
12    an amended claim that survives scrutiny under Rule 12(b)(6). Also, Plaintiff has previously
13    amended his pleading. However, this order is the first time the Court has addressed the
14    legal sufficiency of Plaintiff’s claims.     Therefore, given the liberal policy favoring
15    amendment, the Court will dismiss this claim with leave to amend. See Johnson v. Buckley,
16    356 F.3d 1067, 1077 (9th Cir. 2004) (listing the leave to amend factors).
17          C.     Privacy
18          Plaintiff’s second claim alleges the Mask Rules violate his constitutional right to
19    privacy. (SAC ¶¶ 54–62.) He alleges his privacy is being violated because the rules
20    “forc[e] him to wear a facial covering.” (Id. ¶ 60.) Defendants argue this claim is
21    implausible because it is conclusory, and the right to privacy includes only fundamental
22    personal rights. (State’s Mot. 15:5–27; County’s Mot. 15:23–16:17.)
23          “The Supreme Court has recognized that one aspect of the ‘liberty’ protected by the
24    Due Process Clause of the Fourteenth Amendment is ‘a right of personal privacy, or a
25    guarantee of certain areas or zones of privacy.’” Parents for Privacy v. Barr, 949 F.3d
26    1210, 1222 (9th Cir. 2020) (quotation marks omitted) (quoting Carey v. Population Servs.
27    Int’l, 431 U.S. 678, 684 (1977)).         The right to privacy “includes ‘at least two
28    constitutionally protected privacy interests: the right to control the disclosure of sensitive

                                                  - 10 -
                                                                                            20cv0998
     Case 3:20-cv-00998-BAS-JLB Document 19 Filed 03/04/21 PageID.551 Page 11 of 14



 1    information and the right to ‘independence [in] making certain kinds of important
 2    decisions.’” Id. at 1222 (quoting Fields v. Palmdale Sch. Dist., 427 F.3d 1197, 1207 (9th
 3    Cir. 2005)). These important decisions are those related to “the most intimate of human
 4    activities and relationships,” such as marriage, procreation, contraception, family
 5    relationships, raising children, and education. See Carey, 431 U.S. at 684–85.
 6          Plaintiff’s privacy claim largely overlaps with his substantive due process claim.
 7    The Court finds it is implausible for the same reasons expressed above. Further, as
 8    Defendants argue, Plaintiff’s pleading does not identify a constitutionally protected privacy
 9    interest. The requirement that an individual wear a mask in public within six feet of persons
10    from other households during a pandemic does not concern the disclosure of “sensitive
11    information.” See Parents for Privacy, 949 F.3d at 1222. Nor does Plaintiff plausibly
12    allege that this requirement interferes with the “certain kinds of important decisions”
13    covered by Fourteenth Amendment privacy jurisprudence—those related to the most
14    intimate of human activities and relationships. See id.; see also Carey, 431 U.S. at 684–
15    85.
16          Hence, the Court grants Defendants’ request to dismiss Plaintiff’s second claim. The
17    Court dismisses this claim with leave to amend for the same reasons as his substantive due
18    process claim.
19          D.     Travel
20          Plaintiff’s third claim invokes the right to travel. (SAC ¶¶ 63–71.) He alleges the
21    Mask Rules restrict “his right to travel within the County by forcing him to make a decision
22    between wearing a facial covering which provides no medical benefit and in fact creates
23    other collateral health risks, or remain a prisoner in his own home.” (Id. ¶ 67.) Plaintiff
24    further claims that requiring him to choose “between violating his right to travel and move
25    freely or his right to privacy violates his rights under the Fourteenth Amendment, Section
26    1 of the United States Constitution.” (Id. ¶ 69.) The State and County argue this claim is
27    defective because the constitutional right to travel concerns interstate travel, and the Mask
28

                                                  - 11 -
                                                                                           20cv0998
     Case 3:20-cv-00998-BAS-JLB Document 19 Filed 03/04/21 PageID.552 Page 12 of 14



 1    Rules do not otherwise violate this right. (State’s Mot. 16:1–26; County’s Mot. 16:18–
 2    18:2.)
 3             In rejecting a travel-related challenge to California’s COVID-19 regulations, Judge
 4    Staton aptly summarized the relevant law:
 5             “The word ‘travel’ is not found in the text of the Constitution. Yet the
               ‘constitutional right to travel from one State to another’ is firmly embedded
 6
               in [Supreme Court] jurisprudence.” Saenz v. Roe, 526 U.S. 489, 498 (1999)
 7             (emphasis added) (quoting United States v. Guest, 383 U.S. 745, 757 (1966)).
               As recognized by the Supreme Court, the right to travel “embraces at least
 8
               three different components.” Saenz, 526 U.S. at 500.
 9
                     It protects the right of a citizen of one State to enter and to leave
10
                     another State, the right to be treated as a welcome visitor rather
11                   than an unfriendly alien when temporarily present in the second
                     State, and, for those travelers who elect to become permanent
12
                     residents, the right to be treated like other citizens of that State.
13
               Id. But neither the Supreme Court nor the Ninth Circuit have recognized as a
14
               protected component the right to intrastate travel, which Plaintiffs invoke.
15             See Nunez by Nunez v. City of San Diego, 114 F.3d 935, 944, 944 n.7 (9th Cir.
               1997) . . . . Because any restrictions on Plaintiffs’ (and California residents’)
16
               right to travel involve intrastate travel, Plaintiffs’ claim for violation of the
17             right to travel is not likely to succeed on the merits, nor does it raise a serious
               question going to the merits.
18
19    Six, 462 F. Supp. 3d at 1069 (record citation omitted).
20             Plaintiff does not state a plausible claim based on his right to travel. The Mask Rules
21    do not prevent him from engaging in interstate travel. And even if there is a constitutional
22    right to travel within the State, Plaintiff includes no facts to explain how the Mask Rules
23    restrict his ability to travel within the State. Thus, the Court dismisses this claim and grants
24    leave to amend for the same reasons expressed above.
25             E.    Medical Decisions
26             Plaintiff’s fourth claim similarly arises under the Fourteenth Amendment’s Due
27    Process Clause. He alleges the Mask Rules violate his right to make personal medical
28    decisions. (SAC ¶¶ 72–79.) That is, the Mask Rules allegedly force Plaintiff to “make a

                                                     - 12 -
                                                                                                 20cv0998
     Case 3:20-cv-00998-BAS-JLB Document 19 Filed 03/04/21 PageID.553 Page 13 of 14



 1    medical choice for his person by requiring the wearing of a facial covering when in public.”
 2    (Id. ¶ 76.) And as an informed citizen, Plaintiff alleges that he “understands the wearing
 3    of a facial covering does not effectively protect him from COVID-19 nor does it effectively
 4    protect others in his immediate vicinity.” (Id.) Defendants argue this claim fails because
 5    the Mask Rules do not force Plaintiff to receive unwanted medical treatment, and
 6    Defendants further argue any intrusion on Plaintiff’s right to decline unwanted medical
 7    treatment is minor and does not violate his right. (State’s Mot. 17:3–23; County’s Mot.
 8    18:3–15.)
 9          Individuals have a constitutional liberty interest under the Due Process Clause to
10    refuse medical treatment. Cruzan by Cruzan v. Dir., Missouri Dep’t of Health, 497 U.S.
11    261, 278 (1990).     For example, the forced administration of antipsychotic drugs,
12    Washington v. Harper, 494 U.S. 210, 221–22 (1990), and the transfer to a mental hospital
13    along with mandatory behavior modification treatment, Vitek v. Jones, 445 U.S. 480, 487
14    (1980), implicate this interest. And Jacobson itself can be viewed as a substantive due
15    process case concerning medical decisions; the Supreme Court rejected the claim that the
16    Constitution prevented Massachusetts from enforcing its compulsory vaccination law
17    against an individual’s will. 197 U.S. at 39; see also Zucht v. King, 260 U.S. 174, 176
18    (1922) (noting Jacobson settled that it is within the police power of a state to provide for
19    compulsory vaccination).
20          The Court agrees that Plaintiff’s fourth claim is untenable. It is implausible for the
21    same reasons as his generalized substantive due process claim considered above.
22    Moreover, Plaintiff does not sufficiently allege that the Mask Rules implicate the type of
23    unwanted medical treatment that falls under the Fourteenth Amendment’s Due Process
24    Clause. The requirement that an individual wear a mask in public within six feet of persons
25    from other households during a pandemic is a far cry from compulsory vaccination,
26    mandatory behavior modification treatment in a mental hospital, and other comparable
27    intrusions into personal autonomy. The Court also doubts that requiring people to wear a
28    mask qualifies as “medical treatment” within the meaning of the Due Process Clause.

                                                 - 13 -
                                                                                          20cv0998
     Case 3:20-cv-00998-BAS-JLB Document 19 Filed 03/04/21 PageID.554 Page 14 of 14



 1    Because Plaintiff’s fourth claim lacks plausibility, the Court similarly dismisses it with
 2    leave to amend.
 3          F.     California Constitution
 4          Plaintiff’s fifth and final claim alleges the Mask Rules violate Article 1, Section 1 of
 5    the California Constitution “by depriving him of his liberty to freely move about in public”
 6    and invading “the privacy of his person by requiring him to wear a facial covering that does
 7    not accomplish the state’s goal of stopping the spread of COVID-19.” (SAC ¶¶ 80–85.)
 8    However, because the Court has dismissed Plaintiff’s federal claims, the Court declines to
 9    reach this state law claim. See 28 U.S.C. § 1367(c)(3) (providing the court may decline to
10    exercise supplemental jurisdiction over a claim if it “has dismissed all the claims over
11    which it has original jurisdiction”).
12    IV.   CONCLUSION
13          For the foregoing reasons, the Court GRANTS Defendants’ motions to dismiss.
14    (ECF Nos. 11, 12.) Specifically, the Court dismisses Plaintiff’s first claim for violation of
15    California’s police power with prejudice. The Court, however, dismisses without prejudice
16    Plaintiff’s first claim to the extent it raises a substantive due process challenge to the Mask
17    Rules. Further, the Court dismisses without prejudice Plaintiff’s second, third, and fourth
18    claims. Finally, the Court declines to exercise supplemental jurisdiction over Plaintiff’s
19    fifth claim and dismisses it without prejudice. If Plaintiff wishes to file a Third Amended
20    Complaint, he must do so no later than March 26, 2021.
21          IT IS SO ORDERED.
22
23    DATED: March 4, 2021
24
25
26
27
28

                                                   - 14 -
                                                                                             20cv0998
